—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Golar, J.), dated April 3, 2001, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff allegedly slipped and fell on a puddle of water on the floor of the defendant’s restaurant. She contends that the condition which caused her fall was created when an employee of the defendant spilled water from a pitcher while filling glasses before carrying them to the customers’ tables. Since there is no proof that the defendant had actual or constructive notice of the spilled water, and the plaintiff’s claim that an employee created the condition was mere speculation, the defendant made out a prima facie case for summary judgment. In opposition, no triable issue of fact was raised by the plaintiff. Accordingly, summary judgment was properly granted to the defendant (see Sieber v Estee Lauder, Inc., 293 AD2d 596 [2002]; Moorman v Huntington Hosp., 262 AD2d 290 [1999]; Ginsberg v Waldbaum, Inc., 228 AD2d 410, 411 [1996]). Florio, J.P., Schmidt, Townes and Crane, JJ., concur.